Exhibit 10.17
UCI HOLDCO, INC.
 
RESTRICTED STOCK AGREEMENT
 
GRANT NOTICE


Unless otherwise defined herein, the terms defined in the Amended and Restated
Equity Incentive Plan of UCI Holdco, Inc., as amended from time to time (the
“Plan”), shall have the same defined meanings in this Restricted Stock
Agreement, which includes the terms in this Grant Notice (the “Grant Notice”)
and Appendix A attached hereto (collectively the “Agreement”).
 
You have been granted Restricted Stock, subject to the terms and conditions of
the Plan and this Agreement.
 
Participant:
Mark Blaufuss
   
Grant Date:
September 8, 2009
   
Total Number of Shares of
Restricted Stock:
30,000
   
Type of Restricted Stock
Common Stock
   
Vesting Schedule:
The shares of Restricted Stock will vest only upon a Change of Control (as
defined in Appendix A) of the Company



Your signature below indicates your agreement and understanding that the
Restricted Stock is subject to all of the terms and conditions contained in this
Agreement, including the Grant Notice and Appendix A, the Stockholders Agreement
and the Plan.  ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THE RESTRICTED STOCK.


UCI HOLDCO, INC.
 
PARTICIPANT:
By:
/s/ Bruce Zorich
 
By:
/s/ Mark Blaufuss
Print Name:
Bruce Zorich
 
Print Name:
Mark Blaufuss
Title:
CEO
     


 

--------------------------------------------------------------------------------

 

APPENDIX A

 
TO THE RESTRICTED STOCK AGREEMENT

 
Pursuant to this Agreement, the Company has awarded to the Participant the
number of shares of Restricted Stock under the Plan, as set forth in the Grant
Notice.
 
ARTICLE I.   GENERAL
1.1          Definitions.
 
(a)            “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such Person where “control” shall have the meaning given such term
under Rule 405 of the Securities Act.  For the purpose of the Plan and
Agreement, Affiliates of Carlyle Partners III, L.P., a Delaware limited
partnership, shall include all Persons directly or indirectly controlled by TC
Group, LLC, a Delaware limited liability company.
 
(b)           “Board” shall mean the Board of Directors of the Company
 
(c)            “Change in Control” shall mean a change in ownership or control
of the Company effected through a transaction or series of transactions (other
than an offering of Common Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries, a Principal Stockholder, any Affiliate of a Principal Stockholder
or a “person” that, prior to such transaction, directly or indirectly controls,
is controlled by, or is under common control with, the Company or a Principal
Stockholder) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition.
 
(d)            “Committee” shall mean the Committee appointed pursuant to
Section 7.1 of the Plan.
 
(e)            “Company” shall mean UCI Holdco, Inc.
 
(f)            “Grant Date” shall mean the date specified in the Grant Notice.
 
(g)            “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
 
(h)            “Plan” shall mean the Amended and Restated Equity Incentive Plan
of UCI Holdco, Inc.
 
(i)             “Principal Stockholder(s)” shall mean Carlyle Partners III,
L.P., a Delaware limited partnership, or any of its Affiliates to which (a) the
Carlyle Partners III, L.P. or any other Person transfers Common Stock, or (b)
the Company issues Common Stock.

 
A-1

--------------------------------------------------------------------------------

 
 
(j)             “Stockholders Agreement” shall mean that certain agreement by
and between the Participant and the Company which contains certain restrictions
and limitations applicable to the shares of Restricted Stock (and to other
shares of Common Stock, if any, held by the Participant during the term of such
agreement).  The Board, in its discretion, shall determine the terms of the
Stockholders Agreement and may amend the terms thereof from time to time.  If
the Participant is not party to the Stockholders Agreement as of the Grant Date,
the grant of Restricted Stock shall be subject to the condition that the
Participant enter into a Stockholders Agreement with the Company.
 
1.2          Incorporation of Terms.  The Restricted Stock is subject to the
terms and conditions of the Plan and the Stockholders Agreement, which are each
incorporated herein by reference.  In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.  All capitalized
terms used in this Agreement without definition shall have the meanings ascribed
in the Plan and the Grant Notice.
 
ARTICLE II.   AWARD OF RESTRICTED STOCK
 
2.1          Award of Restricted Stock.
 
(a)            Award.  As of the Grant Date, the Company issues to the
Participant the number of shares of Restricted Stock set forth in the Grant
Notice (the “Award”), in consideration of the Participant’s agreement to remain
in the service or employ of the Company or one of its Subsidiaries and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged.  Such shares of Restricted Stock and any Dividends (as defined
below) whether vested or unvested shall sometimes be referred to herein as
“Shares.”  
 
(b)           Book Entry Form; Certificates.  At the sole discretion of the
Committee, the Shares will be issued in either (i) uncertificated form, with the
Shares recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the Restrictions;
or (ii) certificate form pursuant to the terms of Section 2.1(c).  For purposes
of this Agreement, “Restrictions” shall mean the forfeiture provision in Section
2.5.
 
(c)            Legend.  Shares issued pursuant to this Agreement shall bear such
legend or legends as shall be determined by the Committee.
 
(d)            Escrow.  The Secretary of the Company or such other escrow holder
as the Committee may appoint may retain physical custody of the certificates
representing the Shares until all of the Restrictions lapse or shall have been
removed.
 
2.2          Vesting of Restricted Stock.  Except as provided in Sections 2.3
and 2.4 below, none of the Shares of Restricted Stock shall become vested until
immediately prior to the effective date of a Change of Control and all such
Shares shall become vested at such time.
 
2.3          Discretionary Vesting.  The Committee in its sole discretion may
accelerate the vesting of any portion of the Restricted Stock.
 
2.4          Forfeiture of Unvested Shares.  Notwithstanding anything to the
contrary set forth herein, none of the Shares shall become vested if a
Termination of Employment with respect to the Participant occurs prior to the
effective date of a Change of Control and all Shares shall be immediately
forfeited upon such a Termination of Employment.

 
A-2

--------------------------------------------------------------------------------

 
 
2.5          Restrictions.
 
(a)           Tax Withholding; Conditions to Issuance of
Certificates.   Notwithstanding any other provision of this Agreement:
 
(i)          The Participant is ultimately liable and responsible for all taxes
owed in connection with the Restricted Stock, regardless of any action the
Company or any of its Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the Restricted Stock. Neither the
Company nor any of its Subsidiaries makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the awarding
or vesting of the Restricted Stock or the subsequent sale of shares.  The
Company and its Subsidiaries do not commit and are under no obligation to
structure the Restricted Stock to reduce or eliminate the Participant’s tax
liability.
 
(ii)         Prior to any tax withholding becoming due, the Participant must
make arrangements satisfactory to the Committee to satisfy such withholding and
must satisfy such tax withholdings when due.  The Company (or the employing
Subsidiary) may withhold a portion of the shares of Restricted Stock that have
an aggregate Fair Market Value sufficient to pay the minimum federal, state and
local income, employment and any other applicable taxes required to withheld by
the Company or the employing Subsidiary with respect to the
shares.  Notwithstanding any contrary provision of this Agreement, no vested
Shares will be issued unless and until satisfactory arrangements (as determined
by the Committee) will have been made by the Participant with respect to the
payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Participant, cash having a value sufficient to satisfy any tax withholding
obligations that cannot be satisfied by the withholding of otherwise deliverable
Shares.
 
(iii)        The Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions:  (A) the admission of the Shares to listing on all
stock exchanges on which such Shares are then listed, (B) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Committee shall, in its absolute discretion, determine to be necessary or
advisable and (D) the lapse of any such reasonable period of time following the
date the Restrictions lapse or are removed as the Committee may from time to
time establish for reasons of administrative convenience.
 
(b)           Rights as Stockholder.  Except as otherwise provided herein, upon
the Grant Date the Participant shall have all the rights of a stockholder with
respect to the Shares, subject to the Restrictions herein, including the right
to receive all dividends or other distributions paid with respect to such
Shares; provided, that, dividends and distributions (the “Dividends”) shall be
subject to transfer restrictions, with respect to Dividends paid in Shares, and
a risk of forfeiture to the same extent as the Shares with respect to which such
Dividends have been distributed and the Committee may impose additional resale
or other conditions on the Shares as it may determined in its sole
discretion.  Accordingly, the Participant shall only be entitled to receive such
Dividends when the Shares (with respect to which such Dividends have been
distributed) vest pursuant to Article II.  Such ownership of Shares and
Dividends shall be evidenced by book entries on the records of the Company and
such Dividends shall be considered Restricted Stock herein.  Promptly following
the vesting of Shares and the lapse of the transfer restrictions pursuant to
this Agreement, Shares and cash and/or stock, as applicable evidencing such
Dividends shall be transferred to the Participant (or his/her permitted
transferees) by the Company with such legends as shall be determined by the
Company.

 
A-3

--------------------------------------------------------------------------------

 
 
ARTICLE III.   OTHER PROVISIONS
 
3.1          Not a Contract of Employment.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
employee or other Service Provider of the Company or any of its Subsidiaries.
 
3.2          Governing Law.   The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
3.3          Conformity to Securities Laws.  The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
 
3.4          Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board, provided, that, except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely effect the Award in any material way without the prior
written consent of the Participant.
 
3.5          Notices.  Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.
 
3.6          Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Participant and his heirs, executors, administrators, successors and
assigns.
 
3.7          Lockup Provision. The Participant shall agree, if requested by the
Company and any underwriter engaged by the Company, not to sell or otherwise
transfer or dispose of any securities of the Company (including, without
limitation pursuant to Rule 144 under the Securities Act (or any successor or
similar exemptive rule hereafter in effect)) held by them for such period
following the effective date of any registration statement of the Company filed
under the Securities Act as the Company or such underwriter shall specify
reasonably and in good faith, not to exceed 180 days in the case of the
Company’s initial public offering or 90 days in the case of any other public
offering.
 
3.8          Participant Representation.  The Participant has no plan or
intention to acquire any securities of the Company in addition to those Shares
received hereunder, provided that acquisitions of the Company’s securities in
any transactions on or after the Grant Date that are approved by the Company
shall not be a breach of this representation.

 
*  *  *  *  *

 
A-4

--------------------------------------------------------------------------------

 